                Fill in this information to identify the case:

                Debtor name     JN Winddown, LLC

               United States Bankruptcy Court for the: _D_I_ST_R_I_C_T_O_F_ D-'.-E_LA_W_'A_R_E_ _ _ _ __ __ __ _ _ _

               Case number (if known)    18-12867
                                                                                                                                    D   Check if this is an
                                                                                                                                        amended filing



             Official Form 202
             Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                  12/15

            An individual who Is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
            form for the schedules of assets and liabilities, any other document that requires a declaration that Is not Included in the document, and any
            amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the document,
            and the date. Bankruptcy Rules 1008 and 9011 .

             WARNING·· Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud In
            _c onnection with a bankruptcy case can result in fines up to $500,000 or Imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
            1519, and 3571 .



        -               Declaration and signature


                I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
                individual serving as a representative of the debtor in this case.

                I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                0       Schedule AIB: Assets-Real and Personal Property (Official Porm 206NB)
                0       Schedule·D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                0       Schedule EIF: Creditors Who Have Unsecured Claims (Official Form 206EIF)
                0       Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)


               0
                •       Schedule H: Codebtors (Official Form 206H)
                        Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
               0        Amended Schedule
               0        Chapter 11 or Chapter 9 Cases: List of Creditors Who.Ha e ,the 20 Largest Uns,~ured Claims and Are Not Insiders (Official Form 204)
               O       Other document that requires a declaration                ;    / ;                  /   I               ·
              I decJire unde, penally of perju,y Iha/ /he fo,ego11 1s 1f e    at!Jf'I.,,ls\         I
              Executed on                                                   ' -...,..,._..,,...,1
                                                                     X--=--:'--                 .\,. _.,.,._~ '!c:P~ ',-~td-.,...,.-,-----------------
                                                                       Signature of individua ·si

                                                                      T. Scott Avila
                                                                      Printed name

                                                                      Chief Restructuring Officer
                                                                      Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software CC>1¥ighl (c) 1996-2018 Best Case, LLC - www.beslcase.com                                                                                      Best Case Bankruptcy
